Title: Abigail Adams to John Quincy Adams, 22 April 1795
From: Adams, Abigail
To: Adams, John Quincy


          
            No. 4
            My Dear Son
            Quincy April 22 1795
          
          I received your very excellent Letter No 4 written from the Hague, dated 11 of November. accept my thanks. Your Letters are a source of consolation for your absence and do honor to the Hand which indites & the Heart which dictates them.
          I hope you have received those which I have written to you. my last No 3 was sent by way of Hambugh
          Mr W Cunningham has a vessel going immediatly to Amsterdam. your Father writes by it, and I hope many of your other Friends will. we presume you are Still at the Hague, equally safe under the protection of our Allies the French as our Friends the Dutch, tho the Chronical was pleasd to make a matter of uncertainty of it, whether the American Minister was gone to England with the Stadtholder, or remaind under the protection of General Pichegrue. he however confessd that he heard nothing of him.
          As it will not be proper for me to write freely upon publick affair, I shall confine myself to such domestick occurences as relate to our own State and Country, and I know of none more important than the Election of mr Coffin Jones into the State Senate, in the place of Honestus, and this by a majority of four hundred votes. the Represeentitives stiled Jacobins are like to be displaced at the ensuing Election, and mr Codman & otis are talkd of to Succeed them. Should this be the case, the Boston Seat may again become respectable.
          I am sorry to damp your pleasureable feelings, by informing you that mr Dexter after three trials has lost his Election in the National Representation, & Varnum Succeeds him, who to use an expression of your favorite Shakspears—[“]is no more to Dexter, than I to Hercules” Jarvis may be said to have Districted Dexter out of his Election, and for this he ought himself to fall
          I inclose you the Jacobiniad, from which I wrote you some extracts in my last, and hope it will reach you as safely as the Jew did me, a play I was much gratified with. it had Several escapes the vessel in which you sent it was cast away and lost upon the Irish Coast. the Letter No 2 which you mention having wrote from England has never come to Hand. the last to your Father which he has received were No 3. & 4. dated in December.
          
          upon the 8 of June the Senate are convened to consider the Treaty. I shall embrace that opportunity to visit your sister, and see my young Grandaughter, Carolina Emelia I have proposed a Treaty of Marriage, merely for the Names between Frederick Adolphus Packard & carolina Emelia Smith.
          our two Cousins William & Lucy Cranch were married the week before last. I was at both the weddings— they are gone on a visit to Haverhill. Your Aunt is left as Clergymens widows usually are in low circumstances. I wish you would write to her she would receive it very kindly—and if you think your circumstances will allow you to make her a small present of Nine or ten pounds, it would assist her and I know gratify the natural Benevolence of your Heart You can direct Dr Welch to do it in your Name. her Friends have been kind to her, or She could not have lived & have discharged to every one their full & just dues—
          Dr Appleton dyed last week after a lingering illness of many Months.
          I hope to have frequent opportunities of writing immediatly to Holland. be assured that none of them will be omitted by your / ever affectionate
          
            A Adams
          
        